19-482
   Wilson v. Garland
                                                                            BIA
                                                                       Ruehle, IJ
                                                                    A075 913 677
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 28th day of July, two thousand twenty-one.

   PRESENT:
            JON O. NEWMAN,
            ROSEMARY S. POOLER,
            GERARD E. LYNCH,
                 Circuit Judges.
   _____________________________________

   WENDELL K. WILSON,
            Petitioner,

                       v.                                  19-482
                                                           NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                     Robert F. Graziano, Buffalo, NY.

   FOR RESPONDENT:                     Joseph H. Hunt, Assistant Attorney
                                       General; Claire L. Workman, Senior
                                       Litigation Counsel; Rachel L.
                                       Browning, Trial Attorney, Office
                          of Immigration Litigation, United
                          States Department of Justice,
                          Washington, DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Wendell K. Wilson, a native and citizen of

Grenada, seeks review of a January 28, 2019 decision of the

BIA affirming an August 17, 2018 decision of an Immigration

Judge (“IJ”).   In re Wendell K. Wilson, No. A 075 913 677

(B.I.A. Jan. 28, 2019), aff’g No. A 075 913 677 (Immig. Ct.

Batavia Aug. 17, 2018).   We assume the parties’ familiarity

with the underlying facts and procedural history.

    We have considered both the BIA’s and IJ’s decision “for

the sake of completeness.”   Wangchuck v. Dep’t of Homeland

Sec., 448 F.3d 524, 528 (2d Cir. 2006).       We review the

agency’s factual findings for substantial evidence and its

legal conclusions, including constitutional claims, de novo.

See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

510, 513, 516 (2d Cir. 2009); Pierre v. Holder, 588 F.3d 767,

772 (2d Cir. 2009).

    The agency denied cancellation of removal and Wilson’s
                            2
motions to subpoena a witness in support of that relief and

for a continuance to pursue an asylum application.                     Wilson

does    not    challenge     the     agency’s   discretionary     denial   of

cancellation of removal, but he argues that the denial of a

subpoena and a continuance deprived him of due process. 1                  To

succeed on a due process claim, Wilson must show that he was

denied a “full and fair opportunity” to present his claims or

that he was otherwise deprived of “fundamental fairness,”

Burger v. Gonzales, 498 F.3d 131, 134 (2d Cir. 2007) (internal

quotation marks omitted), and that the deprivation resulted

in “cognizable prejudice,” Garcia-Villeda v. Mukasey, 531

F.3d    141,    149   (2d    Cir.    2008)    (internal    quotation    marks

omitted).      We find no due process violation.

       The agency did not abuse its discretion or deprive Wilson

of due process by denying a continuance for him to pursue

asylum.       See Sanusi v. Gonzales, 445 F.3d 193, 199 (2d Cir.

2006)     (reviewing        denial     of    continuance    for   abuse    of

discretion).      “The immigration judge may grant a motion for



1Our jurisdiction to review the denial of discretionary relief,
like cancellation of removal, is limited to constitutional claims
and questions of law.   8 U.S.C. § 1252(a)(2)(B), (D).    We have
jurisdiction here because Wilson’s arguments implicate due
process.
                                        3
continuance for good cause shown.”          8 C.F.R. § 1003.29.        IJs

have “broad discretion” and “are accorded wide latitude in

calendar management.”        Morgan v. Gonzales, 445 F.3d 549, 551

(2d Cir. 2006).      To state a due process claim or challenge a

continuance, the applicant for relief must establish, among

other things, that the denial of the continuance caused

prejudice and “materially affected the outcome of his case.”

Matter of Sibrun, 18 I. & N. Dec. 354, 358 (B.I.A. 1983); see

also Garcia-Villeda, 531 F.3d at 149.

    Wilson had opportunities to alert the IJ to his asylum

claim,   but   his   first    attorney    indicated     there   were    no

additional applications, Wilson did not mention asylum to the

IJ after that attorney withdrew despite having possession of

the application for relief and alerting the IJ to other

issues, and his second counsel did not raise the asylum claim

until the merits hearing.          Moreover, Wilson has not shown

prejudice   because    he    has   not   subsequently    presented     any

evidence to support the basis for his asylum claim.                    See

Matter of Sibrun, 18 I. & N. Dec. at 356–57 (requiring movant

to “specifically articulate the particular facts involved or

evidence which he would have presented”).


                                    4
    As to Wilson’s motion for a subpoena, an IJ “may issue a

subpoena upon his or her own volition or upon application of

the Service or the alien.”         8 C.F.R. § 1003.35(b)(1).            “A

party   applying   for   a   subpoena    shall   be    required,   as    a

condition precedent to its issuance, to state in writing or

at the proceeding, what he or she expects to prove by such

witnesses or documentary evidence, and to show affirmatively

that he or she has made diligent effort, without success, to

produce the same.”       Id. § 1003.35(b)(2).         An IJ is required

to grant a subpoena only if the “evidence is essential.”              Id.

§ 1003.35(b)(3).

    The IJ did not err in declining to subpoena Wilson’s

son’s testimony.    Wilson has not demonstrated that his son’s

testimony was essential or that he made a good faith, diligent

effort to obtain his son’s testimony absent a subpoena.

Wilson has not identified what information his son would have

provided that was not already in his son’s written statement.

The IJ considered the potential value of the testimony, and

found   it   lacking     given   the    lack   of     documentation     to

corroborate the allegations regarding Wilson’s son’s mother.

And Wilson did not show diligence as he made his motion orally


                                  5
on the day of the hearing and provided only his attorney’s

oral statement that his son’s mother had not returned an

unidentified number of calls or text messages.

       Finally, Wilson has not established prejudice because

his son’s testimony would have addressed hardship, but the IJ

alternatively denied cancellation of removal as a matter of

discretion.          “[C]ancellation         of    removal     is   a   two-step

process.      First, an alien must prove eligibility by showing

that he meets the statutory eligibility requirements. Second,

assuming an alien satisfies the statutory requirements, the

Attorney General in his discretion decides whether to grant

or deny relief.”        Mendez v. Holder, 566 F.3d 316, 319–20 (2d

Cir.    2009)      (internal   quotation          marks   omitted).      The    IJ

determined that Wilson did not merit a favorable exercise of

discretion because of his criminal conviction, history of

selling drugs, failure to file income taxes for several years,

and    lack   of    evidence    of    financial      support    for     his   son.

Accordingly, Wilson cannot show that his son’s testimony

regarding       harship,       which        went     to      eligibility       for

cancellation,        would     have    affected       the    outcome     of    his

proceedings.        8 U.S.C. § 1229b(b); Garcia-Villeda, 531 F.3d


                                        6
at 149 (requiring “cognizable prejudice” to state due process

claim).

    For the foregoing reasons, the petition for review is

DENIED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                             7